Title: To James Madison from Joseph Rademaker, 21 May 1807
From: Rademaker, Joseph
To: Madison, James



Sir,
Philadelphia 21 May 1807.

I had the honor on the 20th. April to transmit to you a letter of communication from H. R. H. the Prince Regent of Portugal addressed to the United States of America on the happy occasion of the birth of a Royal Princess, but I have not yet been honoured with an answer.  I now beg leave to inform You that H. R. H. having taken into consideration the many dangers which vessels are liable to when entering the port of Lisbon, and the frequent wrecks which happen there owing to the impracticability of getting any assistance, except from the Navy-Yard, which is at a distance of six miles, has resolved to have an artificial port constructed, near the bar at a place called Ociras, which port is to be constantly Kept provided with every thing necessary to afford the intended relief.  The plan is delineated, the ground levelled, the depth sounded, and the means fixed upon to carry the plan into execution, which is to be begun towards the end of the Spring.  The funds for defraying the expenses are meant to be raised by voluntary rateable moderate contribution from every description of Vessels that shall enter or go out of port, the quota to be voted for, by the Portuguese and foreign Merchants residing in Lisbon: although the formalities have not as yet been gone through, it is however ascertained that all the Merchants do highly approve of the project from a conviction of the great advantages to be derived from it.  H. R. H. will order that Ships of War shall pay in the same proportion as the Merchantmen, and the intended establishment being of common utility to all maritime Nations, H. R. H. flatters himself that their respective Governments will cause the necessary instructions to be given to the Commanders of their Ships of War to contribute towards it likewise. The management of the business is to be under the direction of the Mercantile body, and the contribution in its original shape is to cease when the work is completed, after which only so much is to be paid as may by a Committee of Commerce be deemed necessary to Keep the works in proper repair and maintain the men destined for giving the necessary help and assistance upon the call of the occasion.
I am therefore commanded by H. R. H. to lay this important matter before the Government of the United States, and to transmit to him whatever answer they may be pleased to give me, it not being the intentions of H. R. H. to lay a tribute by virtue of his Sovereign authority, but to shew the Governments of the Maritime Powers the great advantage to be derived from such an establishment, in order that they may, if it should be agreeable to them, direct the Commanders of their Ships of War to pay the aforesaid contribution.  The like request has by command of H. R. H. been made to the others Courts.  I have the honor to be with great respect, Sir, Your Most Obedt. Servt.

Joseph Rademaker.

